United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Executrix of the Estate of W.M., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
DEPOT, Corpus Christi, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Steve Maher, for the appellant
No appearance, for the Director

Docket No. 14-1677
Issued: February 4, 2015

Oral Argument January 7, 2015

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On July 29, 2014 appellant, through her representative, filed a timely appeal from a
June 6, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the employee established an injury causally related to exposure to
chemicals or other substances in his federal employment.
FACTUAL HISTORY
The case has previously been before the Board on prior appeals. The employee filed four
claims for compensation. An initial claim was filed on March 2, 1988 alleging that the employee
developed fatigue, depression, a skin condition, rapid heartbeat, stress, and anxiety due to
1

5 U.S.C. § 8101 et seq.

exposure to Agent Orange (AO) in his federal employment as a helicopter mechanic and
inspector. By decision dated March 31, 1992, the Board affirmed OWCP’s denial of the claim as
being untimely filed.2 On January 7, 2005 the employee filed an occupational disease claim
alleging that he developed Type II diabetes and peripheral neuropathy as a result of chemical
exposure while overhauling helicopters in his federal employment. By decision dated
September 17, 2008, the Board affirmed an OWCP decision dated July 2, 2007, finding that the
medical evidence was insufficient to establish that diabetes and peripheral neuropathy were
causally related to any chemical exposure.3
In a decision dated August 27, 2012, the Board remanded the case for further
development.4 The Board found that an October 5, 2010 report from Dr. A. Lee Guinn, a Boardcertified internist, was sufficient to require additional development of the evidence. By decision
dated June 5, 2013, the Board again remanded the case.5 The Board found that a conflict in the
medical evidence existed under 5 U.S.C. § 8123(a) between Dr. Guinn and second opinion
physicians Drs. Imawati Wong, a Board-certified oncologist, and Dr. Raye Bellinger, a Boardcertified internist. The issue was whether the employee had sustained colon cancer, diabetes, or
peripheral neuropathy causally related to chemical exposure in his federal employment. OWCP
was directed to prepare a detailed statement of accepted facts (SOAF) and refer the evidence to a
referee physician to resolve the conflict.
OWCP prepared a SOAF and selected Dr. Ernest Chiodo, a Board-certified internist, as a
referee physician. In a report dated April 15, 2014, Dr. Chiodo indicated that he had reviewed
the voluminous record in this case. He stated that the determination of whether an individual had
developed a condition due to environmental exposure involved a three-step process:
(1) consideration of the nature and extent of the exposure; (2) consideration of whether the
exposure is known to cause the condition claimed; and (3) determination of specific causation in
the case presented. Dr. Chiodo accepted that the employee may have had limited exposure to
AO, and would have had exposure to solvents and fuels. As to step two, he indicated that he had
reviewed extensive medical literature and found no support for an increased risk of colon cancer
due to AO or exposure to solvents, fuels, or other chemicals as an aviation mechanic. With
respect to diabetes and peripheral neuropathy, Dr. Chiodo noted that diabetes was a common
condition and peripheral neuropathy a common complication of diabetes. He stated that it was
not a credible claim that the employee first developed peripheral neuropathy and then later
diabetes. Dr. Chiodo concluded:
“In summary, the records reviewed do not support the assertion that more than a
minimal exposure to [AO] [occurred] during his work at [the employing
establishment]. However, even if he had a significant exposure to [AO], the peer
reviewed medical literature does not support the assertion that [AO] causes colon
cancer. Similarly, the peer reviewed medical literature does not support the
2

Docket No. 91-1047 (issued March 31, 1992).

3

Docket No. 07-1911 (issued September 17, 2008).

4

Docket No. 11-2103 (issued August 27, 2012).

5

Docket No. 13-322 (issued June 5, 2013).

2

assertion that work as an aviation mechanic with exposure to aviation fuels,
solvents and chemicals typical of that occupation causes colon cancer. In
addition, [the employee’s] diabetes and peripheral neuropathy are common
conditions in the aging population in the United States [and] were not caused by
any exposure he had to [AO] or to any solvents, fuels or chemicals encountered
during his work as an aviation mechanic at [the employing establishment].”
By decision dated June 6, 2014, OWCP denied the employee’s claim for compensation.
It found the weight of the medical evidence was represented by Dr. Chiodo.
LEGAL PRECEDENT
A claimant seeking benefits under FECA6 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.7
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.8
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.9 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.10
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty, and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.11
It is well established that when a case is referred to an impartial medical specialist for the
purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on a proper factual and medical background, must be given special weight.12
6

5 U.S.C. §§ 8101-8193.

7

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

8

Ruby I. Fish, 46 ECAB 276, 279 (1994).

9

See Robert G. Morris, 48 ECAB 238 (1996).

10

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

11

Id.

12

Harrison Combs, Jr., 45 ECAB 716, 727 (1994).

3

ANALYSIS
As the above history indicates, this case has undergone significant factual and medical
development. The Board noted in the last appeal that the case presented complex factual and
medical issues. OWCP was directed to prepare a detailed SOAF and refer the case for a referee
opinion on the issues presented.
In this regard, OWCP did prepare a detailed SOAF with respect to possible exposure to
chemicals and other substances by the employee. The SOAF reviews evidence with respect to
exposure to benzene, asbestos, chromium, epoxies, cleaning substances, dirt, sand, fumes,
insecticides, as well as AO. It also discusses the employee’s duties as an aircraft mechanic and
the time period he performed those duties. The Board also notes that Dr. Chiodo indicated in his
April 15, 2014 report that he had reviewed the extensive evidence in the file.
The Board finds that Dr. Chiodo had a detailed and accurate factual and medical
background to provide the foundation for his opinion. As to the opinion itself, Dr. Chiodo
explained the process he utilized in making a determination on causal relationship in this case.
He accepted that the employee did have some exposure to AO and chemicals. Dr. Chiodo
indicated that he reviewed extensive medical literature on exposure to AO and other chemicals
and substances, with respect to an increased risk of colon cancer, diabetes or peripheral
neuropathy. He provided an unequivocal opinion, based on the evidence of record and review of
medical literature. Dr. Chiodo concluded that the employee did not have a diagnosed condition
causally related to his federal employment.
As explained above, an opinion of a referee physician is entitled to special weight if it is
based on a complete background and is supported by medical rationale. The April 15, 2014
report from Dr. Chiodo provides a rationalized medical opinion based on a complete
background. The Board finds it is entitled to special weight and represents the weight of the
evidence.
On appeal, appellant’s representative has reiterated his arguments that the employee had
greater exposure to chemicals and substances than acknowledged by OWCP. There is no
definitive document or evidence that can provide an exact measurement of the employee’s
exposure to all substances while in federal employment. This is a difficult issue and OWCP did
provide a detailed review of the evidence in the SOAF. Again, Dr. Chiodo indicated that he had
reviewed voluminous evidence in the record, and he did accept some exposure to AO and
chemicals. The April 15, 2014 report was a careful and thorough report that addressed the issues
presented. The purpose of a referee selection under 5 U.S.C. § 8123(a) is to resolve a conflict in
the medical evidence. For the reasons stated, the Board finds that Dr. Chiodo resolved the
medical issues presented in this case.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

4

CONCLUSION
The Board finds that the employee has not established an injury causally related to
exposure to chemicals or other substances in his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 6, 2014 is affirmed.
Issued: February 4, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

5

